United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2517
                                    ___________

Donald Elwyn Pennington,              *
                                      *
              Appellant,              *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Southwestern Bell Corporation         *
Sickness and Accident Disability      *        [UNPUBLISHED]
Benefit Plan,                         *
                                      *
              Appellee.               *
                                 ___________

                              Submitted: January 15, 1999
                                  Filed: January 25, 1999
                                   ___________

Before BOWMAN, Circuit Judge, MURPHY, Circuit Judge, and VIETOR,1 District
      Judge.
                              ___________

PER CURIAM.

       Donald Elwyn Pennington sought payment of benefits under the Southwestern
Bell Corporation Sickness and Accident Disability Benefit Plan. His claim was based
on injury to his back from lifting a full pay-phone coin receptacle. The Plan committee
determined that his claim was untimely and, alternatively, that he had not been injured


      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
in an "accident" as that term is defined in the Plan. The District Court2 affirmed the
denial of benefits. Pennington appeals.

       Having carefully considered the appeal, we conclude that no error of law
appears and that an opinion by this Court would lack precedential value. Without
further discussion, the judgment is affirmed on the basis of the thorough and well-
reasoned opinion of the District Court.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable H. Franklin Waters, United States District Judge for the
Western District of Arkansas.

                                         -2-